Citation Nr: 0821901	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The appellant is a veteran who had active service from August 
1961 to August 1964.  This matter is before the Board of 
Veterans' Appeals (Board) from a March 2005 rating decision 
of the above Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  In June 2006, a hearing a Travel 
Board hearing was held before the undersigned.  In June 2007, 
the Board remanded this matter for further evidentiary 
development.  


FINDINGS OF FACT

1. A left ear hearing loss disability was manifest on the 
veteran's service separation examination and competent 
evidence reasonably establishes that his left ear hearing 
loss had its onset during his active service.  

2. A right ear hearing loss disability was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree within one year after the veteran's 
separation from service; and the preponderance of the 
evidence is against a finding that his right ear hearing loss 
is related to his active service,.


CONCLUSIONS OF LAW

1. Service connection is warranted for left ear hearing loss 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007). 

2.  Service connection is not warranted for right ear hearing 
loss disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In October 2004 and June 2007 the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  A 
March 2006 letter provided notice regarding disability 
ratings and effective dates of awards.

The Board finds that the content of the October 2004, March 
2006, and June 2007 letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist the veteran.  He has had ample 
opportunity to respond.  The May 2008 SSOC readjudicated the 
claim after notice and additional development were complete.  
He has had full opportunity to participate in the 
adjudicatory process in a meaningful manner. 

The veteran's service medical records are associated with the 
claims file as are medical records and lay statements he 
submitted in support of his claim.  VA has arranged for an 
examination to secure a medical advisory opinion in this 
matter.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist the 
veteran is met.

II. Factual Background, Legal Criteria, and Analysis

On the veteran's August 1961 entrance examination, whispered 
voice hearing was 15/15 bilaterally.  On service separation 
examination in June 1964, puretone thresholds in decibels, at 
500, 1000, 2000, and 4000 Hertz were (after conversion from 
ASA to ISO-ANSI standards for consistency) as follows:  15, 
10, 15, and 10, respectively for the right ear; and 10, 10, 
45, and 15, respectively, for the left ear.  

Several statements from the veteran's former co-workers, 
received in April 2006, report that he had problems with 
hearing loss, dating back to 1969.  

A June 2002 private audiogram chart (unconverted to numerical 
values) suggests that the veteran had bilateral hearing loss 
(worse in the left ear).  

In June 2006 the veteran testified at a hearing that his 
hearing loss started in service. He  related that after 
firing weapons during basic training his ears would ring and 
he would be unable to hear.  He asserted that he was told at 
his service discharge examination that he had a perforated 
ear drum and that his hearing was bad.  

August 2007 private audiometry found that the veteran has 
bilateral hearing loss.

In an August 2007 letter, a private audiologist indicated 
that the veteran reported he was exposed to excessive noise 
in service and since that time had noticed gradually 
progressive bilateral hearing loss.  It was noted that the 
veteran had significant progression of hearing loss when 
compared to an examination performed in 2002.

Statements from the veteran's wife and sister, received in 
October 2007, assert that his hearing loss problems started 
in service, and that they noticed his hearing problems when 
he returned home from service.

A lengthy statement from the veteran, received in October 
2007, describes the nature and extent of his noise exposure 
in service, including from gunfire and aircraft engines.  He 
reports he used cotton balls in an attempt to protect his 
hearing.  He also describes problems his hearing loss caused 
in his postservice employment.  

December 2007 VA audiological evaluation found that the 
veteran had bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  It was noted that he was exposed to noise 
from small arms fire in service, but had not been exposed to 
occupational noise as a civilian.  The audiologist noted that 
while the veteran did have "some hearing loss in the left 
ear at the time of discharge . . . it was not a hearing loss 
disability by VA standards", and opined that since "hearing 
loss due to noise exposure occurs at the time of exposure and 
not subsequently, the additional loss (occurring after 
discharge) can not be related to the veteran's military 
service."

On December 2007 examination, an otolaryngologist opined that 
it was with a "reasonable medical certainty" that the 
veteran has "a combined hearing loss related to possible 
acoustic trauma now superimposed with early presbycusis and 
arterial disease, which may well be related to his diabetes 
mellitus".  In an April 2008 addendum, the physician 
concluded that the veteran's hearing loss recorded in his 
discharge physical examination in June 1964 "was caused by 
military service when compared to his induction physical 
examination".  The physician further opined that 
"[s]ubsequent to discharge [the veteran] has had further 
hearing loss that appears to be related to aging and general 
arterial disease associated with his diabetes".

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Id, at 54.

It is not in dispute that the veteran was exposed to acoustic 
trauma during his active service, or that he now has 
bilateral hearing loss disability by VA standards, i.e., as 
defined by 38 C.F.R. § 3.385.  

In 1964 the prevailing standard for measuring hearing acuity 
by puretone thresholds was the ASA standard.  Unless 
otherwise specified, U.S. military audiometry prior to 1966 
is presumed to be under ASA standards.  Despite being advised 
of this specifically by the Board's June 2007 remand, the 
audiologist who evaluated the veteran in December 2007 (as 
well as the otolaryngologist who examined the veteran in 
December 2007) and the person who prepared the SSOC issued in 
May 2008 have considered the audiometry values reported in 
service as if they were interchangeable with current ISO 
standards (when, in fact, conversion from ASA values under a 
formula provided is necessary).  This is particularly 
significant as conversion of the service separation 
audiometry from ASA to ISO values reveals that the veteran 
had a 45 decibel puretone threshold at 3000 hertz (in other 
words, a hearing loss disability as defined in 38 C.F.R. 
§ 3.385).  To the extent that any conclusions reached were 
based on a finding that the veteran did not have a left ear 
hearing loss disability in service, such conclusions were 
based on an inaccurate factual premise.  

Consequently, as to the veteran's current left ear hearing 
loss disability, the record shows that such disability was 
manifest in service.  There is nothing in the record to 
refute (and the Board finds no reason to doubt) the lay 
reports that the veteran began exhibiting signs of diminished 
hearing upon (or soon after) his return from service.  
Because the December 2007 VA audiologist's opinion as to the 
etiology of the left ear hearing loss disability (which is 
against the veteran's claim) is premised on an inaccurate 
factual finding, it has no probative value.  Notably, the VA 
otolaryngologist's opinion supports the veteran's claim as to 
the left ear.  In light of the foregoing, the Board finds 
that a left ear hearing loss disability became manifest in 
service, and has persisted.  Consequently, service connection 
for left ear hearing loss disability is warranted.  

Regarding the right ear hearing loss disability, the Board 
notes that the first competent evidence showing any right ear 
hearing loss was the private audiometry chart dated in June 
2002; therefore, service connection for right ear hearing 
loss disability on the basis that such became manifest in 
service (and persisted) or on a presumptive basis (for SNHL 
as a chronic organic disease of the nervous system) is not 
warranted.  Consequently, to establish service connection for 
the right ear hearing loss there must be competent evidence 
that relates such disability to the veteran's 
service/disease, injury, or event therein.  The record does 
not include any competent (medical) evidence linking the 
veteran's right ear hearing loss to his noise exposure in 
service.  While the VA otolaryngologist linked the veteran's 
left ear hearing loss to service, no such link was provided 
for right ear hearing loss.  Rather, it was suggested that 
such hearing loss was related to aging and general arterial 
disease associated with diabetes.  

The Board has also considered the veteran's own statements to 
the effect that his hearing loss was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is true that the veteran's lay statements and 
other lay statements may be competent evidence of the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The veteran, his wife, his sister, and his co-workers 
are certainly competent to report his problems with his 
hearing.  However, the Board finds no basis for concluding 
that a layperson would be capable of discerning whether the 
veteran's problems with hearing were related to noise 
exposure in service, or were bilateral/bilaterally equal.  

With consideration of the evidence of record, the length of 
time following service prior to a recorded finding of right 
ear hearing loss (which, of itself, is a factor against a 
finding of service connection), and the absence of any 
medical opinion suggesting a causal link between the 
veteran's right ear hearing loss and his service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for right ear hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and this portion of the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for left ear hearing loss disability is 
granted.

Service connection for right ear hearing loss disability is 
denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


